Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144818                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  GOPA SINHA DESAI,
           Plaintiff,
  v                                                                 SC: 144818
                                                                    COA: 300330
                                                                    Washtenaw CC: 10-000965-DM
  EDEN J. ALLYN,
             Appellant,
  and
  JIGNESH DESAI,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 8, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE, in part, the judgment of the Court of
  Appeals. The Washtenaw Circuit Court’s sanction award included $342 incurred on
  April 14, 2010, for services that were not incurred in connection with the plaintiff’s
  complaint for divorce. That amount must be subtracted from the $10,044.25 for which
  the appellant and the plaintiff are jointly and severally liable to the defendant. The
  sanction award is $9,702.25. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining question presented should be reviewed by this
  Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
           p0130                                                               Clerk